      Case 2:21-cv-00944-ER Document 35 Filed 06/11/21 Page 1 of 1



               IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

Nathan Miller,                   :    CIVIL ACTION
                                 :    NO. 21-944
           Plaintiff             :
    v.                           :
                                 :
Amazon.Com Services, Inc.,       :
et al.,                          :
                                 :
           Defendants            :


                                 ORDER

           AND NOW, this 11th day of June, 2021, for the reasons

stated in the accompanying memorandum, it is hereby ORDERED as

follows:

           1. Quest’s Motion to Dismiss (ECF No. 25) is GRANTED.

Accordingly, Counts Four and Five of the Amended Complaint (ECF

No. 23) are DISMISSED with prejudice.

           2. Amazon’s Partial Motion to Dismiss (ECF No. 26) is

DENIED.

           3. Quest’s Motion for Leave to File a Reply Brief (ECF

No. 31) is GRANTED.



           AND IT IS SO ORDERED.



                           __________________________
                           EDUARDO C. ROBRENO, J.
